 422DECISIONS OF NATIONALLABOR RELATIONS BOARDlaborers employed by the Supply Company have been retained,and itsoperations are now located in the same building housing the operationsof the Employers herein. . Whereas the Employers would include allthe afore-mentioned employee classifications in the unit, the Petitionerwould include only roofers and common laborers,leaving representa-tion of the sheet metal mechanics and apprentices to the Sheet MetalWorkers, AFL, which has represented them for more than 10 yearson a craft basis.The Sheet Metal Workers' current contract, whichwas executed with Contractors Supply Company, but was assumed byKrueger Metal Products upon its acquisition of the former,expiresApril 31, 1952.Sheet Metal Workers appeared at the hearing andexpressed its desire to continue as bargaining representative of thesheet metal mechanics.No one requests a separate election among thesheet metal mechanics.Accordingly, as the Petitioner does not desireto represent these employees, as it appears that they constitute a craftgroup which has been accorded separate representation in the past,and as their present bargaining representative desires to continue theirrepresentation on a craft basis, we shall exclude the sheet metalmechanics and their apprentices from the production and maintenanceunit.We find that all production and maintenance employees of KruegerSentry Gauge Co. and of Krueger Metal Products, Inc., Green Bay,Wisconsin, including roofers and common laborers, but excludingsheetmetal mechanics and their apprentices, guards, professionalemployees, and supervisors as defined in the Act, constitute, a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in this-volume.]STIRBS TRANSPORTATION LINES,INC.andTHOMAS CROGAN ANDJOHN H. LENNON,JR.Case No. 1-CA-829.March 4, 1952Decision and OrderOn August 15, 1951, Trial Examiner Bertram G. Eadie, issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andthe General Counsel filed exceptions to parts of the IntermediateReport and supporting briefs.98 NLRB No. 74. STIBBS TRANSPORTATION LINES, INC.423The Board 1 has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,2andhereby rejects the findings, conclusions, and recommenda-tions of the Trial Examiner except to the extent that they are con-sistent with our Decision and Order herein.The Trial Examiner has found that the Respondent discrimina-torily discharged and thereafter refused to reemploy Thomas Crogan,John H. Lennon, Jr., and Robert McDonough in violation of Section8 (a) (1) and (3) of the Act.We cannot agree.Without disturbingthe Trial Examiner's credibility finding, we are not persuaded uponthe entire record that the discharge and subsequent refusal to reinstatethese men was discriminatory.The record establishes that the 'normal workday at the Respondent'sMedford terminal begins at 8 in the morning and ends when the out-going freight is loaded at night.During the morning hours the citydrivers working out of the terminal normally load their trucks withfreight which has arrived the preceding night from the Respondent'sterminal at Springfield, Massachusetts, and deliver it toconsigneesin Boston and vicinity.During the afternoon, these drivers pick upfreight consigned to Springfield and points west, and then return tothe Medford terminal.Upon their return, the city drivers are nor-mally required to help unload their trucks at the loading docks andassist the few full-time dock workers and the freight checker in re-loading the freight on large semitrailer trucks for shipment duringthe night to Springfield.The number of city drivers required for dock work on any partic-ularevening varies according to the amount of freight that has tobe handled.However, it is clear from the record that the city driversand terminal workers are customarily required to work more than 8hours a day and that they do not check out and leave the terminaluntil the Respondent has enough men available to handle the nightloading.3The Respondent's dispatcher, Conrad, whose testimonyat least in this respect was credited by the Trial Examiner, testifiedat the hearing that the men with the most seniority got the first chance'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2As the record,exceptions, and briefs adequately present the issues and positions ofthe parties,the Respondent's request for oral argument is hereby denied.80n 46 days preceding his discharge (excluding Saturdays when there was no generalovertime),complainant Crogan worked overtime 39 days, averaging approximately 22hours per dayIn the preceding 48 days(also excluding Saturdays)complainant Lennonworked overtime on 43 days,also averaging about 21/2hours per dayNo overtime showingwas made as to complainant McDonough. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDto do night loading. If any of them did not want to work on a partic-ular evening, and if men with less seniority were available, the seniormen were allowed to clock out and leave.At about 4: 30 on the afternoon of October 17, 1950, the Respondentposted-on its bulletin board a notice changing the reporting hours for6 of its employees and laying off 10 with the least seniority.Com-plainant McDonough, then a city driver, was among the 10 men who.were laid off.Complainant Lennon, another city driver, and com-plainant Crogan, a freight checker at the Medford terminal and theUnion's steward there, were not covered by the layoff notice.Begin-ning at 5: 17 p. in., most of the Respondent's employees, as they re-turned to the terminal with their trucks or otherwise completed 8working hours, punched out at the time clock and left the terminalwithout securing permission to leave and without having loaded theoutgoing freight then on the loading docks. So far as the recordshows, no complaint about the layoff notice was ever lodged with theRespondent by the Union or any of the complainants.At about 7: 30 p. in. Coe, the terminal manager, having been awaysince early that afternoon, returned from dinner, saw that.the loadingdocks were piled high with freight consigned to Springfield and.points west, and was advised by Conrad that "the boys just walkedoff the job."According to Coe's uncontradicted testimony, Conradtold him that he did not know the reason for the work stoppage.Coe immediately phoned Sullivan and Harrington, business agentsfor the Union, Chandler, the Respondent's attorney, and Thompson,the attorney for the Employers' Motor Freight Carrier Group ofwhich the Respondent was a member.According to Coe, Sullivanand Harrington professed no knowledge of any work stoppage, butoffered to come out to the terminal which they did, as did Chandlerand Thompson 4 Coe testified that he also phoned twice during theevening to Stibbs, the Respondent's president and owner, who was inBuffalo where the Respondent's main office is located.Thompson testified without contradiction that when the situationon the docks was brought to the attention of the business agents, theysaid there was no work stoppage and that the night men would comeon in their regular order and go to work.The business agents saidthat they would find some men to complete the loading of the trucksand get the freight out to Springfield, even if they had to do it them-selves.Coe testified, also without contradiction, that the businessagents said thatthey did not condone what had happened and thatthey wanted to find out who was responsible.4Harrington and Sullivan,although subpenaed by the General Counsel,refused to testifyat the hearing except with regard to questions concerning the Union's contract with theRespondent. ST.ZBBS TRANSPORTATION LINES,, INC.425During the evening, three semitrailer trucks which had been loadedearlier in the day left on time at 8: 30 p. m. with their regular uniondrivers:However, three other trucks were delayed several hoursuntil enough workers were located to complete the loading. In addi-tion, that night Coe had to hire a policeman to guard the freightwhich was so stacked up and disarranged on the dock-that the terminaldoors could not be closed.A conference between Coe, Thompson, Chandler, Sullivan, andHarrington was held throughout the evening.Before they left thatnight, the business agents, in accordance with instructions from'Stibbs,were notified that the men who had walked off the job were-considered as having quit, and that Coe would rehire the next morningthose men whom he considered capable of carrying out their jobs.Before the business agents left the terminal that night they requestedthat Cope give them an opportunity to speak to the men the followingmorning before they were allowed to check in.During the night Coeprepared a list of men whom the Respondent would rehire.The next morning the city drivers and terminal workers arrived forwork as usual shortly before 8 a. m. and were advised by Coe thatthe business agents wanted to talk with them.Harrington and Sulli-van arrived soon thereafter, conferred with the men outside the ter-mninal, and then went to Coe's office.There, they were given the listprepared by Coe the preceding night.Coe said that the men on thelistwould be rehired as new employees without seniority,' and thatthe Respondent would-not take back 12, including the 3 complainants,who it considered had quit.After this conference the men on Coe'slist went to work and normal operations were resumed.Two days later representatives of the Union, including Harrington,;Sullivan, and Crogan, met with the Respondent's representatives,Chandler and Thompson, at the office of Mark Sauter, industrial rela-tions adjuster for the Massachusetts State Board of Arbitration andConciliation.Santer testified without contradiction that both theUnion and the Respondent took the position that there was no strikeor other concerted activity on the night of October 17.The partiesdisagreed as to whether or not the men who had not been reemployedhad quit their jobs that night.At the conclusion of the meeting theRespondent consented to take up with the Union at a conference onMonday, October 23, the cases of any of the 12 men who claimed theydid not quit and yet were not reemployed.Such a conference was held on the night of October 23 at the HotelManger, and the 12 men who had been denied reemployment weregiven an opportunity to explain their reasons for leaving work.AtS Several days later all the employees who were taken back had their previous seniorityrights restored. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conclusion of the meeting it was announced that the Respondentwould review the statements made by the men and would reemploythose that it believed had been properly excused on the night ofOctober 17.The next day the Respondent notified the Union thatitwould take back 7 of the 12 men who had previously been deniedreemployment.It did not offer to reemploy the 3 complainantsherein, or former employees D'Ambrosia and Haskins.Thereafter, charges were filed by the Union in behalf of these fivemen with the joint arbitration committee provided for in article VIIIof the Union's contract with the Respondent.eThe committee, con-sisting of three employer representatives and three union representa-tives,met on November 3 and afforded the complainants a hearing.'The six-man committee could reach no agreement.Thereafter, in ac-cordance with the contract, the six-man committee met again onNovember 9 with a seventh member.The new committee decided, insubstance, as the Trial Examiner has found, that the Respondent wasjustified in terminating the services,of the complainants and refusingto rehire them.After the committee's decision was announced, Gro-gan initiated the instant proceeding by filing the original charge withthe Board.At the hearing herein Crogan and Lennon steadfastly maintained'that they had not quit on the night of October 17 and had done nothingout of the ordinary in leaving the terminal that night .8Both main-tained that there was no strike.They further adhered to the po-sitionwhich they had repeatedly expressed at the hearing in the.office of the State Board of Arbitration, the Manger Hotel meeting,,and the joint committee meetings, that they had not left that nightpursuant to any concerted plan. In addition, Lennon testified that,liehad left to buy a horse blanket with the permission of AssistantDispatcher McMahon, whom he telephoned during the afternoon ofOctober 17.Crogan variously testified at the hearing that he lefton the night of October 17 without requesting permission becausethere was no work to be done, there were no men left on the dock forhim to work with, and in any event he did not have to secure permis-sion to leave when he did.The Respondent contends that the Board cannot, or should not as.amatter of policy, assume jurisdiction in this matter because the,6 The Trial Examiner apparently overlooked Crogan's testimony in stating'in.the Inter-mediate Report that the record appeared to be baYren of evidence concerning the identityof the partyinitiating these charges.Crogan testified that he and complainant Mc-Donough filed their complaints with the Union at the same time, and that complainant,Lennon filed his sometime later.7D'Ambrosia,one ofthe five men involved, withdrew his complaint before the committee.hearing.He was subsequently reinstatedby theRespondent when his name was reached4on the seniority list.eComplainant, McDonough did nottestify in-this proceeding STIBBSTRANSPORTATION LINES, INC.427findings of the joint arbitration committee are binding upon the par-ties under Massachusetts law.We cannot agree. The Board's author-ity to proceed in cases such as this is contained in Section 10 (a) of theAct, which provides that the Board's power to prevent unfair laborpractices affecting commerce "shall not be affected by any other meansof adjustment or prevention that has been or may be established byagreement, law, or otherwise. . . ."With respect to the exercise ofthe Board's discretion, we can find no justification for deeming our-selves bound, without any inquiry on our part, by an arbitrationaward which may be at odds with the statute.'We turn then to the merits of the case.The Trial Examiner ap-parently has rejected the General Counsel's contention that any ofthe employees were engaging in concerted activity when they left theterminal on the night of October 17.We can perceive no reason inthe record for finding otherwise. It follows, therefore, that the Re-spondent did not violate the Act by the discharge and subsequent re-fusal to reinstate the complainants unless its action interfered withother employee rights guaranteed by the Act, or was calculated tohave that effect.Contrary to the Trial -Examiner, we cannot findthis to be the case.The record establishes that the Respondent has enjoyed amicablecontractual relations with the Union for many years, and there is nopersuasive evidence of any antiunion motive on the Respondent's partat any time. Indeed, Coe's action in immediately calling the unionbusiness agents on the night of October 17 before he took any stepsagainst the employees who left, and his subsequent cooperation withthe business agents at the several hearings afforded the complainants,evince a desire on the Respondent's part to settle any differences withthe Union on a friendly basis. In view of the uncontradicted testi-mony that the business agent said that night that the Union did notcondone what happened and wanted to find out who was responsible,we do not believe that Coe acted unreasonably in assuming,that themen had quit for reasons of their own.The correctness of his positionon the matter, at least so far as the Union's contract was concerned,was subsequently upheld by the joint arbitration committee.Unlike the Trial Examiner, we are not impressed by the fact thatthe Respondent, sometime after the issuance of the decision of theseven-man committee, reemployed three former employees with lessseniority than the complainants.Nor are we impressed, as. was theTrial Examiner, by Coe's admission that if D'Ambrosia, Haskins, andMcDonough had not filed a complaint with the joint committee, theywould have been reemployed when their names were reached on theseniority list.Coe's uncontradicted testimony reveals that sometime9 Seehfon8anto Chemical Company,97 NLRB 517. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDshortly after the meeting at the Hotel Manger, the Respondent, at theUnion's request, reestablished the old seniority list as to all employeeswho were not testing their seniority rights under the arbitration pro-vision of the contract.Consistent with this action, D'Ambrosia, whowithdrew his charge before the committee, was reinstated when hewas reached on the seniority list.The three complainants _ andHaskins pressed their cases before the committee, which, as notedabove, concluded that the Respondent was justified in terminatingtheir employment and refusing to rehire them. In these circumstances,we can find nothing improper in Coe's statement that McDonough,Haskins, and D'Ambrosia would have been reemployed if they hadnot pressed their cases before the committee. Indeed, it appearsthat had the Respondent ignored the decision of the committee andreemployed any of the complainants ahead of the remaining men onthe seniority list, the latter's seniority rights might have been violated.In the absence of any testimony of antiunion conduct on the Re-spondent's part, we do not believe that a violation of Section 8 (a) (1)and (3) of the Act with respect to the three complainants can be sup-ported simply by the fact that Crogan was a zealous union steward,and that Lennon, a friend of his, brought certain alleged contractviolations to the attention of the Respondent.Even if Crogan, as theTrial Examiner has found, "crystallized in person the rights of em-ployees set forth in Section 7 of the Act," the Board has consistentlyheld that neither union membership nor active participation in unionaffairs is a guarantee against discharge.1°The Act is violated wherea discharge is motivated by such union membership or activity, but onthe record before us we cannot find such motivation.Accordingly, weshall dismiss the complaint.'1OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint herein be, and it hereby isdismissed.Intermediate ReportSTATEMENT OF THE CASEUpon charges made by Thomas Crogan and John H. Lennon, -Jr., filed respec-tively on December 5 and 22, 1950, the General Counsel of the National Labor10 SeeArkansas Fuel Oil Company,95 NLRB 571.11The General Counsel has taken exception to the Trial Examiner's failure to find thatthe Respondent violated Section 8 (a) (1) of the Act when it announced on the morningof October 18 that it would rehire its former employees as new men without seniority.Wefind no merit in this exception.As we have found that the discharges were not unlawful,we find nothing improper in the Respondent's decision to apply a lesser punishment to theemployees whom it decided to reinstate.' STIBBS TRANSPORTATIONLINES,INC.429Relations Board,herein referred to as the Board,by the Regional Director for,the First Region(Boston,Massachusetts),issued a complaint dated May 2,1951,against Stibbs Transportation Lines,Inc.,herein referred to as theRespondent.Copies of the charges and the complaint were duly served on theRespondent.The complaint alleged that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, referred to hereinafter as the Act.With respect to the unfair labor practices, the complaint alleges that theRespondent (a) discharged Thomas Crogan, John H. Lennon, Jr., and RobertMcDonough, employed at its, Medford terminal, on or about October 17, 1950,and since then has failed and refused and continues to refuse to reinstate themto their former or substantially equivalent positions ; (b) discharged andrefused or failed to reinstate said employees for the reason they joined orassisted the Union or engaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; (c) on or about October18, 1950, notified its employees that they were rehired as new employees and thatthey were deprived of the benefits due them because of their seniority standing;(d) discriminatedand isdiscriminating in regard to the hire or tenure or termsor conditions of employment of the above-named employees thereby discouragingmembership in the Union; and (e) interfered with, restrained, and coercedand is interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The Respondent filed an answer in which it admitted the jurisdictionalallegations in the complaint, and the employment of Thomas Crogan, John H_Lennon, Jr., and Robert McDonough. The answer, however, denied the dis-charge of Crogan, Lennon, and McDonough, and denied the commission of anyunfair labor practicesThe answer affirmatively sets forth that the activitiesof the individual complainants did not constitute protected concerted activitywithin the meaning of Section 7 of the Act.Pursuant to notice, a hearing was scheduled and held from May 21 to 29, 1951,inclusive, at Boston, Massachusetts, before the undersigned Bertram G. Eadie,the Trial Examiner duly designated by the Chief Trial Examiner.The GeneralCounsel and the Respondent were represented by counsel.The charging partieswith the exception of McDonough were present and testified. All partiesparticipated in the hearing, excepting McDonough, and were afforded full oppor-tunity to be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The General Counsel moved to conform the complaint to the proofas to names,dates, and other minor variances.The motion was granted.Counsel for Respondent moved to dismiss the complaint on several groundsat the close of General Counsel's case and again at the close of the whole case.Rulings thereon were reserved,and the motions to dismiss are now denied.Upon the entire record in the case and from his observations of the witnesses,the Trial Examiner makes the following :-FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent at all material times mentioned herein is and has been aNew York corporation, engaged in the operation of a fleet of trucks in transport-ding niiisc'ellaneous frei`g)It;pfor.hire,-from and to its terminals, 'located at--bedbetween Medford, Massachusetts, and Buffalo, New York. It operates terminals 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD,atMedford(Boston)and Springfield in Massachusetts,and Buffalo,-Rochester,Utica,,Syracuse,and Albany in New York. It receives,holds, delivers,, andforwards freight at its terminals to and:from individuals,corporations,, and,,ether carriers of freight to and from various other,States of the United States.Respondent's operations are under the jurisdiction of the Interstate Commerce'Commission.It admits in its answer that it is engaged in interstate commerce.The Trial Examiner finds that Respondent at all material times mentioned(herein was and is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 25, International Brotherhood of Teamsters,Cbauffers,Warehousemenand Helpers of America,AFL, herein referred to as-the Union,isa labororganization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background:sequence of eventsThe Respondent was founded in 1933, by its sole owner and president,Claude F. Stibbs.The Company started its operations with one truck,personallyoperated by Stibbs,until today it operates fleets of trucks in transportingmiscellaneous freight for hire from and to shippers and consignees on its severallines in New York and Massachusetts.At its Medford terminal, local freight-for and from the city of Boston and vicinity is received and dispatched.Freightis also received from and delivered to other carriers operating in territoriesbeyond the lines of Respondent.From Medford, semitrailers are dispatched andreceived daily from Springfield,a distance approximating 97 miles.Semitrailers are made up of a tractor and trailer,also known as a box. Thefront end of the box is carried and pivoted on the tractor,which is readily,detached.The semitrailer is supported by 14 wheels, 8 on the box and 6 onthe tractor.When loaded with freight the weight averages about 25 tons.The average speed on the highways is between 40 and 50 miles per hour.Between its Medford and Springfield terminals,Respondent operated a fleet.of6 semitrailers.They were dispatched daily from the Medford terminalbetween 8 and 12 p. in. The boxes were exchanged at Springfield for boxesconsigned to Medford from Syracuse or beyond;and the operators from Syracuseor Medford returning with their tractors and consigned boxes to their respectiveterminals.'The average time consumed by the operators,from Medford, forthe round trip,to Springfield was 10 hours. The operators were allowed andpaid for at least 10 hours and receivedovertimeif the trip went over the allowedtime.On the return of,the tractors and boxes they were used during the day byother employees in the delivery and pickup of local Boston freight from andto the Medford terminal.The local operation was supplemented by a fleet ofsmaller trucks also operated by Respondent.In its operations the Respondentoperated 9 tractors,15 boxes, and 11 smaller trucks out of its Medford terminal.The operators of the tractors between Medford and Springfield were knowdor classified as "over-the-road drivers"while those operating within the Bostonarea were known as"city drivers."All employees of Respondent at the Medford terminal with the exception ofthe office,garage, and supervisory employees,were members of the Union.The Respondent had operated the Medford terminal for about 8 years;, and atall material times mentioned herein had in its employ about 50 operators.Respondent had entered into an agreement with the Union on April 12,1949, whichwas in effect at all material times mentioned herein.It was alsoduring said times a member of the Employers Group of Freight Carriers, Inc. STIBBS,TRANSPORTATION LINES— INC.-431.The portion of the Medford terminal occupied by Respondent consisted of:a triangular, fenced plot, with a roadway leading from the street entranceto a loading platform, or dock, which ran along the side of a building used-for a garage and warehouse.Doorways opened from the dock to the building.The transfer of freight was made directly from truck to truck or from truckto dock and then reloaded on trucks at the dock.Trucks used the street in frontof the terminal for parking purposes at times when Respondent's area became-overcrowded.The Medford terminal was operated by Respondent for upwards of 5 yearsunder Edgrin as manager.His business connections with Respondent weresevered in April 1950, at which time Kempskie was appointed to succeed him.-Kempskie held the position as manager until September 1950, when he wassucceeded by Coe, a vice president and general manager of the Respondent'seastern division.During the tenure of office of Edgrin, as manager, he enteredinto certain verbal working agreements with the employees and the Union-through the shop steward.These agreements covered the working conditions atthe terminal,the pay and time of operators on the round trips to Springfield,and also a plan whereby the employees were afforded an opportunity to bidfor any particular job where a vacancy existed according to their creditedseniority.The manual labor in and about the terminal was done by the employees whohad no particular truck assignments and those drivers who reported back afterfinishing their driving assignments with the exception of the over-the-road-operators whose trips to Springfield constituted a full day's work.Under such.arrangements the employees were permitted to complete a full 8-hour day work-ing part time as truck operators and part time as laborers at the terminal.When there was work to be done at the terminal they were encouraged to con--tinue beyond their 8 hours at the overtime wage.Late in the month of September 1950, the condition at the terminal had be-come so congested that Respondent hired an additional terminal in South Boston-for the purpose of unloading the incoming freight from Springfield;and usingtheMedford terminal for the outgoing long-distance loading.At about thesame time Respondent rehired six employees,whom it had previously laid offwith nine others, shortly after Coe had assumed the management of the terminal.The congested condition at the Medford terminal bettered considerably duringthe operation of the South Boston terminal.The additional terminal was closedby Respondent after several weeks of operation.The freight again began to-pile up at the Medford terminal and that condition existed on the afternoon.and early evening of October 17, 1950.On that date at about 4:30 p. m., the;following notice was placed on the bulletin board by the Respondent :NoticeThe following men are to report at 11: 00 a. m. effective October 18, 1950.MarioValdarioJoseph RegoLawrence CostelloJoseph BurnsFrancis D'AmbrosioDanny KerrThis notice also constitutes a lay-off to those men lower on the seniority listthan the last named above.Howard M. Coe,Per R. M.Daniel(Danny) Kerr was number 40 on the seniority list. There were 10employees below his name on the list including Robert-McDonough],acomplainantHerein.Crogan and Lennon were higher on the seniority list than Kerr. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployeesotherthan the over-the-road drivers clocked out on the night ofOctober 17,between 5: 12 and7: 35 p.m., andof those, 3 between5 and 5: 30p.m.; 11 between5: 30 and 6 p.m.; 3 between 6 and 6:30 p. m.;7 between 6: 30and 7 p.m. ; 10 between7 and 7:30 p. m'B. The discharges of Thomas Crogan, James H. Lennon, Jr., andRobert McDonoughThomas Croganhad been employed by the Respondent for approximately 41years.Shortly after he entered Respondent's employ he became shop stewardfor the Union.During the past 2 years he had been employed by Respondent asa checker at the :Medford terminal.He occupied these two posts up until theseverance of his employment with the Respondent.On the morning of October18, 1950, Respondent refused to continue him in its employ, in conformity witha notice it posted on its bulletin bgard.The notice read as follows :NOTICEEvery man who walked off the job last night "QUIT" and the Companyrecognizes that action**As of thismorning,will interview men formenta**as an effective resignation.*****October 18 at,9 a. m., the Company's representativethe purpose of covering necessary, manpowerrequire-*'Respondent's time records of its employees for October 17 are as follows :HoursworkedCalvin --------------------------------------------------------------------La Vigue---------------------------------------------------- ---------- ---Lydon ---------------------------------------------------------------------Allen---------------------------------------------------------------------Cody----------------------------------------------------------------------Valdano------------------------------------------------------------------Kerr------------------------- ---------------------------------------------Honlon--------------------------------------------------------------------Costello------------------------------------------------------------------McLeod----------------------------------------------------- - -----------Shea-----------------------------------------------------------------------Canmzarro----------------------------------------------------------------McMahon-----------------------------------------------------------------Allen------ -------------------------------------------------------------Burns---------------------------------------------------------------------Daley---------------------------------------------------------------------Dern----------------------------------------------------------------------Desmond-------------------------------------'----------------------------Elhs-----------------------------------------------------------------------Kellv------------------------------------- -------------------------------Linblod----------------------------------------------------------------McOonagle----------------------------------------------------------Mulligan------------------- ---------------------------------------------O'Connor-------------------------------------------------------------O'Donnell-----------------------------------------------------------------O'Donnell, L-----------------------------------------------------------Rego----------------------------------------------------------------------Whonskey------------------ -------------------------------- ---------------Wilson--------------------------------------------------------------------Lennon---------------------------------------------------------------Haskins---------- --------------------------------------------------------Crogan------------------------------------------------------------------McDonough--------------------------------------------------------------CheckedoutP m83,/25 3483j5:178'45.348f5.3585 1585.378%5 388%5:39913254395:51860086.0196:029%6:4210147:16101472893346.4610147.121017:351070010147.12106 529r6:5710%7.109546 32106:5310347-.2010347:199%6:4310347 158%5:128A5.378%5:398345 .35, STIBBS TRANSPORTATION LINES, INC.This case is in the hands of the Company's lawyers.ssss*sConsult your business agents.433The office of shop steward held by Grogan was provided for in a collectivebargaining agreement between the Union and the Respondent.He was appointedby the Union and during his term of office constantly discussed with manage-ment, and his superiors in the Union, complaints processed through him, as shopsteward, concerning conditions and problems between management and em-ployees.With respect to the shop steward, the contract provided "... he shallbe the last man to be laid off in slack periods."The job of checker held by Crogan was one established by the Respondent andsolely under the jurisdiction of management and its supervisory employees. Itscreation or the abolition of it, so far as the employees were concerned, wasgoverned by the identical law, rules, and procedures governing employment ofpersonnel at the place of business of Respondent.A vacancy had existed forthe job; and by reason of Crogan's fitness; seniority, and his bid or applicationfor the job under the verbal agreement, which had been entered into previouslybetween the Respondent and the Union, he was appointed to it, and had con-tinuously carried on as checker until the advent of Coe, succeeding Edgrin andKempskie in the position of manager.On assuming the duties as manager, Coe, in concert with Conrad, the dis-patcher, ordered Grogan to operate a truck out of the terminal.Crogan refusedto obey the order, claiming that it was against the terms of the verbal agreementbetween the Respondent and the Union. Acting through the Union, Coe thendischarged Crogan for refusal to carry out the order.Grogan thereafter resortedto the grievance provisions in the contract.A joint committee, consisting ofthree business agents of the Union and three representatives designated by theEmployers Group of Motor Freight Carriers, Inc., considered and acted onCrogan's complaint against the Respondent in accordance with the terms of theagreement.Four of the conferees sustained the complaint against Respondentand Crogan was thereupon reinstated and received from Respondent full payfrom the date of his discharge. The time elapsed from his discharge to hisreturn to work was a matter of a few days.Several days after Crogan returned to work Coe discontinued the job ofchecker and he was assigned to manual labor pushing a two-wheel truck on thedock, or platform, in loading and unloading freight to and from the platform andtrucks.After several days of operation without a checker, Conrad, the dis-patcher, instructed Grogan to again act as checker, in which capacity he wasengaged until his employment was terminated on October 18.,Concerning the checker's duties, Coe testified credibly as follows :A.Mr. Crogan was to see that the freight we received from other carrierswas correct as to the number of pieces specified on their bill and that it wasin good order and sign their slip after we had accepted delivery of it. Indelivering freight to other carriers it was his responsibility to see that wegave freight in accordance with our bill and get their signature in receiptthereof.There was other work involved to load trailers, to be sure that thefreight was on the trailers, to be sure that the freight was on the righttrailer.We ship to three different locations.And another case, if a traileris from the west, to check the freight off of the trailer in accordance with the 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckman.He is to see we gotthe freight that was supposed to be on that,trailer.It was quitea large job,a very important job.With respect to Crogan's work, employee Joseph Burns was questioned andtestified credibly as follows :. . And when he come on the job, he chose the functions as a checker.Up until the time he left he still was.However, I do that job now with the-help of William McLeod.Q.Well, did he do the job efficiently while he was there?A. Yes, for the job he did.He was a checker, and that's all.He did thatvery well.Q.Now, for some time-Trial Examiner EADIE. Well, is the checker there a full time job?The WITNESS. Yes.Mr. Crogan was there from eight o'clock in the morn-ing until whatever time he'd go home at night-six o'clock or 6: 30. He stayedon the dock all the time excepting his lunch hour.He never went out at all.Trial ExaminerEADIE.And that, in your opinion, was a full-time job?The WITNESS. It certainly was a full time job. That's all he did.After Edgrin's management had been terminated and Kempskie had succeededhim inApril 1950, Coe visited the terminal on several occasions remaining thereseveral days at a time. ' He became a resident of Boston or vicinity in the earlypart of September 1950 and assumed full management of the terminal onSeptember 9, 1950.The work of loading and unloading freight at the terminal was under the directpersonal supervision and control of the dispatcher or his assistant.Crogan hadno supervisory powers except to direct the employees in placing the freight in theproper trucks or at convenient places for handling on the dock or platform.After Coe had taken over the management in September 1950, Crogan, as shopsteward, made numerous complaints to him concerning matters which he believedto be violations on-the Respondent's part of the terms of the agreements enteredinto between it and the Union. In this connection he had a number of confer-ences with Coe. In substance the complaints were as follows :a.Respondent was violating the terms of the verbal operating agreement withthe Union by ordering him to forego his job as checker and operate one of theRespondent's trucks from the terminal.b.Respondent in discharging him for the reason given was violating the termsof the written agreement with the Union.c.Respondent operated its trucks dangerously on the highways, in usingretreaded tires on the front wheels of some of its tractors.The use of suchtires by Respondent was thereafter discontinued.d.Respondent's manager checked freight contrary to the terms of the agree-ment with the Union. The practice was thereafter discontinued.e.Respondent's manager handled freight on the platform contrary to the termsof the agreement with the Union. The practice was thereafter discontinued.f.Respondent used "Gypsy" trucks, those individually owned by the operators,and contracted for by Respondent, to make particular trips, in violation of theterms of the agreement with the Union. Such practice was thereafter dis-continued.g Respondent operated its semitrailers direct from, Syracuse, bypassingSpringfield, to its Medford terminal, violating the terms of the agreements. Thepractice was thereafter discontinued.After the discharge of Crogan and his reinstatement by Respondent in con-formity with the action taken by the six-man joint committee, the Respondentposted on its bulletin board under date of September 13, 1950, the following: STIBBS TRANSPORTATION LINES, INC.435,NOTICEIn accordance with Management's agreementwith representatives of Local#25 on9/11/50, all prior verbalagreementsare herebycancelled anddeclared nulland void.The management shall continueto pay thesamehourly ratesas formerly.-HOWARD M. COE.Upon posting of the above notice, the job of checker was discontinued for a,short period of time but, as related above, was thereafter reestablished byRespondent and Crogan was reappointed to it.The TrialExaminercredits the testimony of Crogan to the effect that his-actions on the afternoonor eveningof October 17 were in nowise different fromhis procedure on any other day.Respondent's time records show that Crogan.was 1 of 11 employees checking out between 5: 30 and 6 p. in. There were 29-employees who checked out after him of which 20 checked out after.6 o'clock.On the day previous, he, checked in at 8: 33 a. m. and out at 5:.37 p. m., afterworking 8 hours. The record shows that on October 17, when Respondent,claims he "walked off the job" and "quit," Crogan worked 81,4 hours, havingclock in at 8: 33a.m and out at 5:39p.m.John H. Lennon, Jr.,had been employed by Respondent since January 1949.He had workedas anover-the-road driver, city driver, and dock worker duringthe period of his employment.On October 17, 1950, he was employed as a citydriver.The TrialExaminercredits his testimony concerning the events on October17.In substance, he testified that while out operating one of Respondent'scity trucks, he called the assistant dispatcher in the afternoon and advised himthat he would like to leave early that day as he had a personal matter to which,he wanted to give his attention ; that upon arriving at the terminal with histruck in the early evening he turned in his funds and papers at the office ; thathe was instructed to park the truck in the lot and take his tractor to the garage,for attention ; that he attended to such matters ; and that he then clocked out,at5: 12 p m. and left the terminal.His time for that day was 81/4 hours.As in the case of Crogan, the Respondent claims that Lennon "quit" his job onOctober 17.During the time that Lennon was employed by the Respondent,he remaineda friend of Grogan and on numerous occasions had talked over union matterswith him.He relayed to Crogan, as shop steward, certain information which-he considered to be acts on the part of Respondent's officials to be in violation-of the agreement between the Respondent and the Union.He on at least oneoccasion called Coe's attention to acts in violation of the agreement on the-part of Respondent.He many times assisted Crogan in checkingas anassistant,and he alsoappearedas a witness for Crogan before thesix-manboard at which,hearing Coe appearedas a witnessfor the Respondent.Lennon testified credibly as as follows :Q. (by Mr. Coven) Incidently, when you helped out Mr. Lydon, was thatat the Medford Terminal or South Boston Terminal?A. I worked between both. One day I would lie helping Mike-Mike hadcharge of South Boston Terminal, and Tom had charge of the Medford.Terminal, pushing the trailers going west, and Mike was unloading them ;the freighthad come infrom the west to South Boston.So I wasbetweenboth of them.As a matter of fact, in between that time when things were-cleaned up, Mr. Coe came back and patted us on the back for the great job.Q.Whom did he pat on the back? 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Mike, Crogan, and everyone.As a matter of fact, he gave an extrahour overtime to the whole crew that had worked.Q.When you say an extra hour overtime, you mean he permitted you towork or he paid an hour overtime?A.What I mean, we worked until 6: 00, and he put in overtime. Insteadof punching our card, he said, "Don't punch in the time. I'll write on that7: 00 o'clock for the excellent job you're turning in, pulling me out of thishole."*******Q.What do you mean by "running gypsies?"A. Gypsies, Sir, I'll explain it to you so that you'll have a clear observationof it.Trial Examiner EADIE.All right.The WITNESS.A gypsy is a man who owns his own rig. Like I say, Iown the tractor and the trailer myself, and I come to Stibbs Transportationlooking for a load to take to Buffalo. If they have a load.Trial Examiner EADIE. Sort of a tramp steamer, if it was in maritime?The WITNESS. That's right, sir. So, by our contract, Stibbs has to useall his own available equipment on the road before he can hire any gypsies.So my conversation with Mr. Coe regarding the gypsies was that I washome, and I wasn't called to go out, and my tractor was available to go out ;but, instead, he sent the gypsy out; so, according to the contract, he hasto pay me a trip's pay because he violated the article by sending the gypsyout and keeping my tractor in.Well, I've had that complaint with theman on various-you can truthfully say two or three times.Trial Examiner EADIE. Did- you refer those complaints through Croganto Coe?The WITNESS. Well, that's what I'll explain to you, sir.At first, the wayyou're supposed to do as a union employee, you walk up and tell your com-plaint to the manager. If you% don't get no response or no satisfaction,then you refer your complaint to the steward, and the steward goes to themanager with you.The WITNESS. And refers your complaint that you made to him, to Mr.Coe, the manager ; and then they usually come to some mutual agreementafter a little pro and con over it; and, if they don't, then they have to goto the business agents. I mean, that's the procedure.Trial Examiner EADIE. And is that the procedure you followed in thesecomplaints where you took Crogan to Coe?The WITNESS. That's right, sir.Q. (By Mr. Coven) And did you have any other conversations with Coeor with Crogan and in Coe's presence with respect to other claims that theCompany was violating its contract?A. I have.%Q. And will you tell. us some of those?A. This one night in particular, it was just before Mr. Crogan was fired,as I remember correctly.Q. You mean, the first firing?A. That's right. I would say about a week before that.Mr. Coe wasmanager of the terminal at that time and I was a road driver, so when myhouse was called at night and my wife received a phone call and told me Iwas to go out at two o'clock in the morning, 'Mr. Coe says to me-he hady STIBBS TRANSPORTATION LINES, INC.437a bunch of papers in his hand, and he said, "Well, you might as well gohome " He says, "Fin all confused here. I can't seem to get your trailerloaded.I don't think I'll have it loaded before morning." I said, "Wellsir, I hope we don't have to come to this again. I hope you realize and you'refamiliar enough with our contract that once you call me in, that you haveto pay me for the trip."He says, "Well, grab a gig and work on the plat-form."I said, "I'm not refusing work, but my assignment, according to ourstrict seniority the way we have it, is a road driver, sir. I can't just comein and grab a gig and knock off one of the (lock workers." I said, "Thisisn't right"Q. You mean by "knock off" it would cause one of the dock workers to belaid off for the night?A. So he laid off for the night. So then he starts reading something.I said, "What are you doing? Checking the freight?" I said, "You're notsupposed to check that freight." I said, "Its right in our contract.Any-body who's checking the freight has got to be signatore to Local 25's contractand a brother member." "Well," he says, "I'm doing it." I says, "I don'tsee why you're always asking for trouble. I dont see why things can'tgo along here smoothly."He says, "Why don't you go out in your carand sleep for a couple of hours until I get your truck loaded?" I says,"That's all right," I went out and I went to the driver. . . .******Q. (By Mr. Coven)And, incidentally, did you make any report to anyoneabout seeing Mr. Coe checking freight?A. I made a report to Tommy when I came in in the morning.Q. Tommy Crogan?A. That's right.Q.Do you know of your personal knowledge whether Tommy Crogantook that up with Mr. Coe?A. That's right. I went right up in the office with him.Q.And you were present while Crogan talked with Coe about it?A. That's right.Q. And what happened during that conversation?A.Well, to the best of my recollection, Mr. Coe says to Tommy that he wasgoing to run this terminal the way they run the terminal in Buffalo, andTommy said, "What do you mean by that?" He says, "Well, I'm allowedto check freight.I'm allowed to push a gig or anything I want in Buffalo."Tommy says, "Well, you ain't allowed here to push the gig, and you ain'tallowed to check freight here, because it's violating the contract."Hesaid, "Union contracts may be altogether different in Buffalo. I'm notfamiliar with Buffalo, so I couldn't tell youQ.Now, without going into the details of other conversations, didyou have other conversations, did you have other occasions to go talk toCoe or go with Crogan while he talked to Coe, while he talked of complaintsabout the mentA. I've been with Tommy on complaints about myself about overloads,as far as that goes.Q.And has it always been your practices to try to see that the contractwith the Company was enforced strictly?A. That's right sir.Robert McDonough.This employee did not appear at the hearing and noevidence was offered as to the severance of his employment by the Respondent,,198666-vol 98-53--29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the exception that on October 17 he was employed by the Respondentand clocked out at 5: 35 p. in., after completing 81/2 hours' work.The Respondent claims that McDonough was laid off in accordance with itsnotice of October 17,sincehe was lower on the seniority list than Kerr.As inthe cases of Crogan and Lennon, the Respondent also claims that McDonough`.quit"his job on October 17. His name appearing on the seniority list,dated September 12, 1050, was number 42, while that of Kerr was number 40.A new seniority list under date of November 15, 1950, was promulgated on whichMcDonough's name was not listed.That list also omitted the names of Croganand Lennon, whose names appeared on the September 12 list as numbers 4 and 28,respectively.Employees Romono, Brennan, and Bickford were recalled to work afterOctober 18 although their names appeared lower down on the list than that ofMcDonough.Further, new employees were hired by the Respondent afterOctober 18.Respondent urged in defense and justification of its position :(a)That it had entered into an agreement with the Union which providedfor the arbitration of questions arising between it and its employees ; thatthe ruling or decision of the arbitrators was determinative of the rights betweenitand its employees ; and that the Board has no jurisdiction of the subjectmatter.(b)That Crogan, Lennon, and McDonough quit their jobs with Respondenton October 17, 1950, prior to the finish of their work for the day.(c)That Respondent was justified in not rehiring or allowing them to continuein its employ on October 18 for the reason that their services had not beensatisfactory as employees.(d)That there had not been any concerted union activity on the part ofany of said employees which was protected by the Act.The record appears to be barren of the factas towho was the complainantin the proceeding instituted after October 17, 1950, before the joint committeeas provided for in article VIII of the contract between Respondent and theUnion.Crogan, Lennon, and McDonough had not made a complaint, exceptverbally to the union representatives.At the request or invitation of the Union,they appeared before a joint committee of six, at which the Respondent wasrepresented by its officials.Testimony was given 'by the employees and by theRespondent.The committee was deadlocked and a seventh member was appointedthereto, an attorney, who had .acted previously as the seventh member undersimilar circumstances.The procedure then taken before the committee wasthat as set forth in article VIII of the contract.In substancethe report of thecommittee justified the acts of theRespondent in severing the services of theemployees and inrefusingto rehire them or continuethem in its employ.The Respondent failed to gffer substantial proof that Grogan,Lennon, andMcDonough quit their jobs on October 17, 1950.As related above, on the nightin question Crogan clocked out at 5: 39, the night previous at 5: 37 p. m.Joseph Conrad, dispatcher, a witness for Respondent, testified credibly, asfollows :iA. No, that is not the way they worked. The practice there was, when themen would come in like that, and after I'd have fiveor six menthat has beenon the dock all day, plus the men that came in, four or five orten men out inthe street-they don't all come in at one time-they wouldcomein stag-gering-that's what I mean, staggering in, at different hours on differentminutes.And when I got enough men on the dock, I would ask the seniormen if they wanted to work, and if they did, I'd pick out a number of mein t-STIBBS TRANSPORTATION LINES,INC.439I wanted and let the junior men go ; or vice versa, if they wantedto go, I'dkeep the junior men.The charges leveled against Crogan that he bad not performedhis duties in areasonablyproper mannerwere not supported by substantial evidence.Theoccurrences were not pin-pointed to reasonably specific dates.No notes ormemorandawere kept of the incidents by the witness testifying.No actionwas taken by the Respondent or its officials, looking to the correction of theparticular incidents either by discharge,dismissalfrom the position as checker,or the relief to be had in following the processes set forth in the contract betweenthe Union and the Respondent.The TrialExaminer accepts andcredits the testimony of Crogan and Lennonin refutation of the reasons propounded by Respondent, in discharging and failingto reemploy these employees.The Trial Examiner also credits the testimonyof the General Counsel's witnesses, Marquedant and Burns, in support of theGeneral Counsel's theory of the case that Grogan, Lennon, and McDonough weredischarged and unreasonably refused reemployment by the Respondent forotherreasons thanthat they were not fit and capable.Respondent urges that there was 'no concerted action or union activity on thepartof Crogan, Lennon, and McDonough, which fell within the protection ofSection 7 of the Act. The Trial Examiner refused to accept such contentionas it is contrary to the weight of the substantial evidence.There is substantial uncontradicted evidence in the record, that after Coehad assumed management of the terminal, that Lennon and McDonough had com-plained to Crogan, as shop steward, of real orimaginedgrievances, that Respond-ent had violated the terms of the contract between the Union and theRespondentMost, if not all, of the complaints were relayed to Coe by Crogan.Lennon and McDonough appeared as witnesses before a joint committee sittingin hearing of a complaint wherein Crogan contended that he had beeaunjusti-fiably discharged by Respondent.Crogan, as shop steward, in the judgmentof the Trial Examiner, crystallized in person the rights of employees set forthin Section 7 of the Act and his acts and those of Lennon and McDonough werewithin the protection of the Act.ConclusionsThe Respondent in or about April 1950, appointed Coe, a vice president andmanager of its Syracuse terminal, general manager of its eastern division,' whichincluded the Medford or Boston terminal.Edgrin, the manager of the Medfordterminal, had been succeeded, as of that time, by Kempskie.After several monthsunder Kempskie's operation and in early September 1950, he was succeeded asmanager by Coe, who then personally assumed the full duties of manager.WhileKempskie was in charge, Coe visited the terminal on a number of occasions.Coehad not at that time located his residence in Boston, and did not do so until heassumed full management of it in September. Prior to his becoming managerof the terminal, he had instructed Kempskie to discharge Crogan.However,Kempskie had not carried out that order. Upon his first appearance at theplant, as he assumed the duties of manager, or shortly thereafter, he informedCrogan that he had instructed Kempskie to discharge him.Crogan told Coe thatbe would have to have a reason for taking such action and that none existed.Kempskie then, in the presence of Coe, ordered Crogan to take out one of Re-spondent's trucks, which he refused to do, telling them that the order was in viola-tion of Respondent's agreement with the Union. Crogan was then discharged.He was sustained in the position he had taken by the six-man committee providedfor in article VIII of the contract and he was allowed back pay for his loss ofwages by such committee. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoe evidently was not aware of the existence of any such agreement betweenthe Respondent and the Union. The verbal agreement had been in existencefor several years. It provided for the filling of all job vacancies by Respondentappointing employees who bid forthemand who had rights of seniority. Sucha working arrangement was not localized to Respondent's company but was inoperation in some of the other companies comprising the employers' groupofwhich Respondent was a member.When Coe ascertained the fact thatsuch a verbal agreement was in effect between Respondent and its employees,and after an agreement with the union representatives was entered into, heposted a notice that all prior verbal agreements [between Respondent and itsemployees] were canceled and declared null and void.Upon posting of that notice Coe abolished the position as checker and assignedGrogan to pushing a hand truck. Shortly thereafter the Respondent recreatedthe job of checker and Crogan was reappointed to it by Respondent. Such a-chapter of facts and circumstances in the opinion of the Trial Examinerrefutesthe testimony produced by Respondent to the effect that Croganwas an ineffi-'cient employee and that his mode of performing his work was justification forhis discharge.Insofar as the overcrowded condition of the terminal was concerned, in theopinion of the Trial Examiner, it was brought about and occasioned through nofault of Crogan's but was entirely the responsibility of management, in notsupplying the proper facilities for the handling of the large volume of freight.That was evidenced by the fact that after the opening of the second terminal inSouth Boston, the condition of overcrowding subsided, and was not again abothersome condition or problem until that terminal was closed down. Fromthe time that it was closed until October 17 the condition of overcrowdingworsened.It is quite apparent and the TrialExaminerreaches the conclusionand findsthat Crogan and his two fellow workers were considered unsatisfactory em-ployees by the management, not because of unsatisfactory work in the course oftheir employment, but by reason of the fact that Crogan, as shop steward, insistedon Respondent living up to the terms of the agreements between Respondent andthe Union, especially was this so because of the seeming lack of knowledge ofthe provisions of the agreements exhibited by Coe after he assumedmanagementof the terminal.The Trial Examiner credits the testimony of Burns in support of the GeneralCounsel's version of the facts that Crogan, Lennon, and McDonough were dis-charged for their union activities, and not for their unsatisfactory work, al-though he as a witness was bitterly flayed for his personal past life.His testi-mony that an appeal was made to him by the president of the Respondent 2nights before the hearing was scheduled to be heard by the seven-man committee,to appear thereat as a witness against Crogan, Lennon, and McDonough iscredited.While Burns' testimony to the effect that he had offered or exhibitedto him a large amount of cash, or had offered to bet $100 on the outcome of thehearing, was denied by Stibbs, nevertheless it is credited by the Trial Examinerfor the reason that he believes it to have been substantially corroborated by thetestimony of Stibbs and Coe, in which each admitted : (a) That Burns was calledinto Stibbs' office when Coe was present in the night 2 days before the hearingwas scheduled to be held ; (b) that Stibbs requested Coe to leave the office as hewanted to talk to Burns in private, and Coe left the room, (c) that the scheduledhearing was the subject of the conversation between the two; and (d) that Burnswas thereafter made foreman of the night shift, although on October 17 there wasno such job. STIBBS TRANSPORTATION LINES, INC.441The inference drawn by the Trial Examiner is that Respondent would go a longway in order to rid itself of Crogan as shop steward and deal directly with theUnion through the attorney for the employers' group.This inference is sup-ported by Coe's actions and also those of Thompson, attorney for the employers'group, who discussed complaints which had been taken up by Grogan with Coe,directly with the union representatives and not in the presence of Crogan andwithout taking advantage of article VIII of the agreement between the Respond-ent and the Union.In confirmation of General Counsel's theory of the case, the testimony of Coeand Stibbs is enlightening as to the reasons for the discharge of these men. Coetestified as follows :A.Well, yes. I believe there was some discussion as to that, I don't recallprecisely what it was except that the Company took a very definite and firmstand in regards to Crogan and Lennon that they were not to go back to work,and I believe that the Counsel asked me the position on D'Ambrosia, Hoskinsand McDonough and to the best of my recollection I responded to counselthat they were not concerned in there because I wasn't down on the seniorityto that point, and we would so tell any future that would be our future posi-tion.Had they not entered a complaint against the joint committee I wouldhave had no recourse but to have taken them backQ. In other words, you considered if they hadn't gone to the joint com-mittee, they were entitled to the same seniority status that they had as ofOctober 17th, is that correct?A. That's correct.Stibbs testified as follows :A . . and I wanted to know what he [Burns] thought of it and what hethought about Mr. Crogan, if he had known the manner in which this manhad been operating, did he know the seriousness of it, that if we couldn'tstraighten this thing out, we'd have to close this terminal, because it wasbreaking the Company.And I also made the statement that Mr. Crogancould not come back to work in this terminal, because we'd have to close itunder the way Mr. Crogan operated.The Trial Examiner has reached the conclusion that the arbitration provisionsof the contract, article VIII, between the Union and the Respondent are effectiveand binding between the Respondent, the Union, and its employees, insofar asgrievances are to be determined between them, arising from and based uponeconomic sources ; but all questions arising from unfair labor practices com-mitted or alleged to have been committed either by Respondent, Union, or em-ployee are beyond the jurisdiction of the parties to such an agreement, and anyagreed upon arbitration, between such parties, would have no binding or legaleffect if based on charges of unfair labor practices.The determination of anysuch questions falls exclusively within the powers and jurisdiction of the Board aThe Trial Examiner finds and concludes that Respondent violated Section 8(a) (1) and (3) of the Act in that it discriminatorily discharged and refused to2Harrington and Sullivan,representatives of the Union,while under subpena by theGeneral Counsel, refused to testify at the hearing although directed to do so by the TrialExaminera"PREVENTION OF UNFAIR LABOR PRACrICES" "See 10(a)The Board is empowered, ashereinafter provided. to prevent any person from engaging in any unfair labor practice(listed in section 8) affecting commerceThis power shall not be affected by any othermeans of adjustment or prevention that has been or may he established by agreement, 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDreemploy,Or reinstate,Thomas Crogan,JohnH. Lennon, Jr., and RobertMcDonough, contraryto the provisions of Section 8 (a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYThe Trial Examiner has found that the Respondent violated the Act by dis-criminatorily discharging its employees Thomas Crogan, John H. Lennon, Jr,and Robert McDonough, on or about October 17, 1951, and in failing to reemployor reinstate them in its employ, the Trial Examiner will therefore recommendthat Respondent take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent discriminated with respect to the hireand tenure of employment of Thomas Crogan, John H. Lennon, Jr., and RobertMcDonough, by discharging them because of their union membership andactivities, itwill therefore be recommended that the Respondent offer themimmediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights and privileges,and make them whole for any loss of pay they may have suffered by reason ofthe Respondent's discrimination against them .4In view of the Respondent's discriminatory discharge of Crogan, Lennon,and McDonough and its other acts of interference, restraint,and coercion,there is danger that the commission of unfair labor practices generally is tobe anticipated from the Respondent's unlawful conduct in the past.The under-signed will therefore recommend that the Respondent not only cease and desistfrom the unfair labor practices found, but also cease and desist from in anymanner interfering with, restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersignedmakesthe following:CONCLUSIONS OF LAW1.The operations of Stibbs Transportation Lines, Inc., constitute trade,traffic, and commerce among the several States within the meaning of Section2 (6) and (7) of the Act.4In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" Is intended to mean "former positionwherever possible, but if such position is no longer in existence,then to a substantiallyequivalent position."(SeeThe Chase National Bank of the City of New York, San Juan,PuertoRico,Branch,65 NLRB 827 ) Consistent with the Board's policy in the methodof computing back pay, it will be recommended that the loss of pay be computed on thebasis of each separate calendar quarter, or portion thereof, during the period from thediscriminatory action to the date of a proper offer of reinstatementThe quarterly periods,hereinafter called quarters,shall begin with the first day of January,April, July, andOctober.Loss of pay shall be determined by deductingfroma sum equal to that whichhe would normally have earned for each quarter,or portion thereof, his net earnings(Crossett Lumber Company,8 NLRB 440),if any, in other employment during that period.Earnings in one particular quarter shall have no effect upon the back-pay liability for anyother quarter.It will also be recommended that the Respondent make available to theBoard,upon request,payroll and other records to facilitate the checking of the hackpay due.F W. Woolworth Company,90 NLRB 289. STIBBS TRANSPORTATION LINES,INC.4432.Local 25, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, is a labor organization within the meaning ofSection2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 17 of the At, the Respondenthas engaged inand is engaging in unfairlabor practices within the meaning of Section 8 (a)(1) of the Act.4.By discriminatingin regardto thehire and tenure of employment of ThomasCrogan, John H. Lennon, Jr., and RobertMcDonough,thereby discouragingmembership in a labor organization,the Respondenthas engaged in and isengagingin unfairlabor'iractices within the meaningof Section 8 (a) (3) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOTdiscourage membershipin LOCAL 25, INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, or in any other labor organization of our employees by discriminatingin regard to their hire or tenure of employment or any term or condition ofemployment.WE WILL. NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, orassist LOCAL 25, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activ-ities, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer to Thomas Crogan, John H. Lennon, Jr., and RobertMcDonough immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to any seniority or other rightsand privileges previously enjoyed ; and we will make them whole for any'loss of pay suffered as a result of the discrimination against them.All our employees are free to become or remain members of the above-namedunion or any other labor organization.STIBBS TRANSPORTATION LINES, INC.Employer.By------------------------------------(Representative)(Title)Dated--------------------This notice mustremainposted for 60 days from the date hereof, and' mustnot be altered, defaced, or covered by any other material.